       Case: 3:21-cv-00032-JRK Doc #: 1 Filed: 01/07/21 1 of 10. PageID #: 1




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   TOLEDO DIVISION

MARIA GALLAGHER, Individually,                    :
                                                  :
               Plaintiff,                         :
vs.                                               :
                                                  :   Case No.: 3:21-cv-32
AMAZING GRACE HOTELS, LLC, a                      :
Delaware Limited Liability Company,               :
                                                  :
            Defendant.                            :
______________________________________/


                                         COMPLAINT
                                  (Injunctive Relief Demanded)

       Plaintiff, MARIA GALLAGHER, on her behalf and on behalf of all other individuals

similarly situated (sometimes referred to as “Plaintiff”), hereby sues the Defendant, AMAZING

GRACE HOTELS, LLC, a Delaware Limited Liability Company, (sometimes referred to as

“Defendant”), for Injunctive Relief, and attorney’s fees, litigation expenses, and costs pursuant to

the Americans with Disabilities Act, 42 U.S.C. § 12181, et seq. (“ADA”), and injunctive relief,

damages, attorney’s fees, litigation expenses, and costs pursuant to Ohio Disability Discrimination

Law, O.R.C. § 4112.01, et seq.

                                 COUNT I
                      VIOLATION OF TITLE III OF THE
            AMERICANS WITH DISABILITIES ACT, 42 U.S.C. § 12181, et seq.

       1.      Plaintiff, Maria Gallagher, is an individual residing in West Palm Beach, FL, in the

county of Palm Beach.

       2.      Defendant’s property, Radisson Hotel at The University of Toledo, is located at

3100 Glendale Ave., Toledo, OH 43614, in Lucas County.

       3.      Venue is properly located in the Northern District of Ohio because venue lies in the
        Case: 3:21-cv-00032-JRK Doc #: 1 Filed: 01/07/21 2 of 10. PageID #: 2




judicial district of the property situs. The Defendant’s property is located in and does business

within this judicial district.

        4.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

original jurisdiction over actions which arise from the Defendant’s violations of Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181, et seq. The Court has supplemental

jurisdiction over the State Law Claim, pursuant to 28 U.S.C. 1367.

        5.      Plaintiff, MARIA GALLAGHER is a Florida resident, is sui juris, and qualifies as

an individual with disabilities as defined by the ADA. Because of the condition of her hip,

chronic right trochanteric bursitis, she gets around when going short distances, by the use of a

walker or a cane; while going longer distances, she gets around through the use of a wheelchair.

        6.      Ms. Gallagher goes to Toledo, Ohio, and the surrounding suburbs approx four (4)

times per year, with her husband, Robert Gallagher who has three (3) sisters living in the area, two

of whom live in Toledo, Ohio, and one who lives in Perrysburg, Ohio. Mrs. Gallagher definitely

intends to return to the Toledo area in the near future, and would stay at the subject property, if the

property is made accessible. Mrs. Gallagher expects to visit the Toledo area even more often, as

one of her husband's sisters is seriously ill.

        7.      Mrs. Gallagher stayed at the Radisson Hotel at The University of Toledo on

October 12-13, 2020, and plans to return to the subject property in the near future to avail herself of

the goods and services offered to the public at the property, when the hotel is made accessible for

her use.

        8.      Defendant owns, leases, (or leases to), or operates a place of public accommodation

as defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.

Defendant is responsible for complying with the obligations of the ADA. The place of public

accommodation that the Defendant owns, operates, leases or leases to is known as Radisson Hotel

                                                  2
        Case: 3:21-cv-00032-JRK Doc #: 1 Filed: 01/07/21 3 of 10. PageID #: 3




at The University of Toledo and is located at 3100 Glendale Ave., Toledo, OH 43614.

       9.      Maria Gallagher has a realistic, credible, existing and continuing threat of

discrimination from the Defendant’s non-compliance with the ADA with respect to this property

as described but not necessarily limited to the allegations in paragraph 11 of this Complaint.

Plaintiff has reasonable grounds to believe that she will continue to be subjected to discrimination

in violation of the ADA by the Defendant. Maria Gallagher desires to visit Radisson Hotel at The

University of Toledo not only to avail herself of the goods and services available at the property

but to assure herself that this property is in compliance with the ADA so that she and others

similarly situated will have full and equal enjoyment of the property without fear of

discrimination.

       10.     The Defendant has discriminated against the individual Plaintiff by denying her

access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182, et seq.

       11.     The Defendant has discriminated, and is continuing to discriminate, against the

Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of $500,000

or less). A preliminary inspection of Radisson Hotel at The University of Toledo has shown that

violations exist. These violations, which Maria Gallagher encountered or observed, include, but

are not limited to:

               A.      Accessible Routes

                       1.      There is no marked access aisle adjacent to the vehicle pull-up
                               space of the passenger loading zone making it difficult for the
                               Plaintiff to safely traverse to the lobby entrance, in violation of
                               Sections 503.3 and 503.3.3 of the 2010 ADA Standards, whose
                               resolution is readily achievable.


                                                  3
Case: 3:21-cv-00032-JRK Doc #: 1 Filed: 01/07/21 4 of 10. PageID #: 4




            2.    The Plaintiff had difficulty traversing the facility due to site
                  arrivals point not providing accessible routes to the public streets
                  and sidewalks, in violation of Sections 206.2.1 in the 2010 ADA
                  Standards, whose resolution is readily achievable.

            3.    There is no accessible route provided from the accessible parking
                  to the accessible entrance of the lobby making it difficult for the
                  Plaintiff to traverse, in violation of Section 206.2.2 of the 2010
                  ADA Standards, whose resolution is readily achievable.

            4.    The walking surface does not provide at least a minimum of 36
                  inches of clear width due to the obstruction of the tree making it
                  difficult for the Plaintiff to traverse, in violation of Section 403.5.1
                  in the 2010 ADA Standards, whose resolution is readily
                  achievable.

            5.    The threshold at the entrance has changes in level greater than the
                  maximum allowance of ½ inch making it difficult for the Plaintiff
                  to utilize, in violation of Section 404.2.5 in the 2010 ADA
                  Standards, whose resolution is readily achievable.

      B.    Parking

            1.    The striping and markings for the accessible parking stall are
                  dilapidated and in need of repair and maintenance making it
                  difficult for the Plaintiff to identify, in violation of Section 36.211
                  in the Code of Federal Regulations, whose resolution is readily
                  achievable.

      C.    Common Area

            2.    The service bar and dining tables exceed the maximum height of
                  34 inches above the finished floor making it difficult for the
                  Plaintiff to utilize, in violation of Section 902.3 in the 2010 ADA
                  Standards, whose resolution is readily achievable.

      D.    Public Restroom

            1.    The toilet paper dispenser is not in the compliant location as
                  required making it difficult for the Plaintiff to use, in violation of
                  Section 604.7 in the 2010 ADA Standards, whose resolution is
                  readily achievable.
                                     4
Case: 3:21-cv-00032-JRK Doc #: 1 Filed: 01/07/21 5 of 10. PageID #: 5




            2.    The side wall grab bar does not extend 54 inches from the rear
                  wall as required making it difficult for the Plaintiff to utilize, in
                  violation of Section 604.5.1 in the 2010 ADA Standards, whose
                  resolution is readily achievable.

            3.    The Plaintiff had to use caution when utilizing the public restroom
                  lavatory due to the drain pipe and water lines being exposed, in
                  violation of Section 606.5 in the 2010 ADA Standards, whose
                  resolution is readily achievable.

            4.    The accessible stall does not provide a u-pull door handle on the
                  inside of the stall door as required, making it difficult for the
                  Plaintiff to utilize, in violation of Sections 404.2.7 and 604.8.1.2
                  in the 2010 ADA Standards, whose resolution is readily
                  achievable.

      E.    Guest Room 513

            1.    The guest room is missing compliant signage with the
                  International Symbol of Accessibility as required making it
                  difficult for the Plaintiff to locate, in violation of Sections 216.1
                  and 703.1 in the 2010 ADA Standards, whose resolution is readily
                  achievable.

            2.    The latch lock for the guestroom door exceeds the maximum
                  height allowance of 48 inches making it difficult for Plaintiff to
                  reach and utilize, in violation of Sections 308.2.1 and 309.3 in the
                  2010 ADA Standards, whose resolution is readily achievable.

            3.    The dresser drawer knobs requires tight grasping and pinching of
                  the wrist making it difficult for the Plaintiff to operate, in violation
                  of Section 309.4 in the 2010 ADA Standards, whose resolution is
                  readily achievable.

            4.    The curtain rod requires tight grasping and pinching of the wrist to
                  operate making it difficult for the Plaintiff to utilize, in violation of
                  Section 309.4 in the 2010 ADA Standards, whose resolution is
                  readily accessible.




                                      5
       Case: 3:21-cv-00032-JRK Doc #: 1 Filed: 01/07/21 6 of 10. PageID #: 6




                     5.      The Plaintiff had to use caution when utilizing the lavatory due to
                             the drainpipe and water lines being exposed, in violation of
                             Section 606.5 in the 2010 ADA Standards, whose resolution is
                             readily achievable.

                     6.      The handheld shower spray unit is not in the compliant location on
                             the back wall adjacent to the fixed seat and not equipped with a
                             non-positive on/off control making it difficult for the Plaintiff to
                             utilize, in violation of Sections 608.5.2 and 608.6 in the 2010
                             ADA Standards, whose resolution is readily achievable.

                     7.      The tissue box and toilet paper are obstructing the 1 ½ inches of
                             spacing below the rear wall grab bar making it difficult for the
                             Plaintiff to use the gripping surface, in violation of Section 609.3
                             in the 2010 ADA Standards, whose resolution is readily
                             achievable.

                     8.      The toilet is obstructing the clear floor space for an approach to the
                             towel rack making it difficult for the Plaintiff to utilize, in
                             violation of Sections 305.3 and 305.5 in the 2010 ADA Standards,
                             whose resolution is readily achievable.

              F.     Maintenance

                     1.      The accessible features of the facility are not maintained, creating
                             barriers to access for the Plaintiff, as set forth herein, in violation of
                             28 CFR § 36.211.

              G.     Number and Dispersement of Rooms

                     1.      The subject hotel lacks the required number of compliant disabled
                             rooms and the compliant disabled rooms are not dispersed amongst
                             the various classes of guest rooms in violation of Section 224.5 of
                             the 2010 ADAAG.

       12.    All of the foregoing violations are also violations of the 1991 Americans with

Disability Act Accessibility Guidelines, and the 2010 ADA Standards for Accessible Design

(ADAAG), as promulgated by the U.S. Department of Justice.

       13.    The discriminatory violations described in paragraph 11 are not an exclusive list of

the Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant’s place of
                                                6
        Case: 3:21-cv-00032-JRK Doc #: 1 Filed: 01/07/21 7 of 10. PageID #: 7




public accommodation in order to photograph and measure all of the discriminatory acts violating

the ADA and all of the barriers to access. The individual Plaintiff, and all other individuals

similarly situated, have been denied access to, and have been denied the benefits of services,

programs and activities of the Defendant’s buildings and its facilities, and have otherwise been

discriminated against and damaged by the Defendant because of the Defendant’s ADA violations,

as set forth above. The individual Plaintiff, and all others similarly situated will continue to suffer

such discrimination, injury and damage without the immediate relief provided by the ADA as

requested herein. In order to remedy this discriminatory situation, the Plaintiff requires an

inspection of the Defendant’s place of public accommodation in order to determine all of the areas

of non-compliance with the Americans with Disabilities Act.

       14.     Defendant has discriminated against the individual Plaintiff by denying her access

to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of its place of public accommodation or commercial facility in violation of 42

U.S.C. § 12181, et seq. and 28 CFR 36.302, et seq. Furthermore, the Defendant continues to

discriminate against the Plaintiff, and all those similarly situated by failing to make reasonable

modifications in policies, practices or procedures, when such modifications are necessary to afford

all offered goods, services, facilities, privileges, advantages or accommodations to individuals

with disabilities; and by failing to take such efforts that may be necessary to ensure that no

individual with a disability is excluded, denied services, segregated or otherwise treated

differently than other individuals because of the absence of auxiliary aids and services.

       15.     Plaintiff is without adequate remedy at law and is suffering irreparable harm.

Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is

warranted. Furthermore, the public interest would not be disserved by a permanent injunction.

       16.     Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

                                                  7
       Case: 3:21-cv-00032-JRK Doc #: 1 Filed: 01/07/21 8 of 10. PageID #: 8




fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and

28 CFR 36.505.

       17.     Defendant is required to remove the existing architectural barriers to the physically

disabled when such removal is readily achievable for its place of public accommodation that has

existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been an

alteration to Defendant’s place of public accommodation since January 26, 1992, then the

Defendant is required to ensure to the maximum extent feasible, that the altered portions of the

facility are readily accessible to and useable by individuals with disabilities, including individuals

who use wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s facility is one which was

designed and constructed for first occupancy subsequent to January 26, 1993, as defined in 28 CFR

36.401, then the Defendant’s facility must be readily accessible to and useable by individuals with

disabilities as defined by the ADA.

       18.     Notice to Defendant is not required as a result of the Defendant’s failure to cure the

violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees and

gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff or

waived by the Defendant.

       19.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiff Injunctive Relief, including an order to require the Defendant to alter Radisson Hotel at

The University of Toledo to make those facilities readily accessible and useable to the Plaintiff and

all other persons with disabilities as defined by the ADA; or by closing the facility until such time

as the Defendant cures its violations of the ADA.

                                  COUNT II
             VIOLATION OF OHIO DISABILITY DISCRIMINATION LAW
                            O.R.C. § 4112.01, et seq.

       20.     Plaintiff restates the allegations of paragraphs 1-19 as if fully rewritten here.

                                                  8
       Case: 3:21-cv-00032-JRK Doc #: 1 Filed: 01/07/21 9 of 10. PageID #: 9




       21.     The Defendant’s property, Radisson Hotel at The University of Toledo, and the

businesses therein, are "place[s] of public accommodation" pursuant to O.R.C. § 4112.01(A)(9).

22.    Defendant has committed an unlawful act pursuant to O.R.C. § 4112.02(G) by denying

Plaintiff full enjoyment of its accommodations, advantages, facilities, or privileges. Plaintiff

Maria Gallagher has experienced extensive barriers to access at the Radisson Hotel at The

University of Toledo in the state of Ohio. The Defendant’s acts are willful, severe and ongoing.

       23.     Pursuant to O.R.C. § 4112.99, Plaintiff is entitled to compensatory damages, and

attorneys fees and costs, in an amount to be determined at trial, as well as issuance of an injunction

requiring Defendant to allow full and equal enjoyment of its goods, services, facilities, privileges,

and advantages to disabled persons.

       WHEREFORE, Plaintiff respectfully requests:

       a.      The Court issue a Declaratory Judgment that determines that the Defendant at the

commencement of the subject lawsuit is in violation of Title III of the Americans with Disabilities

Act, 42 U.S.C. § 12181, et seq.

       b.      Injunctive relief against the Defendant including an order to make all readily

achievable alterations to the facility; or to make such facility readily accessible to and usable by

individuals with disabilities to the extent required by the ADA; and to require the Defendant to

make reasonable modifications in policies, practices or procedures, when such modifications are

necessary to afford all offered goods, services, facilities, privileges, advantages or

accommodations to individuals with disabilities; and by failing to take such stops that may be

necessary to ensure that no individual with a disability is excluded, denied services, segregated or

otherwise treated differently than other individuals because of the absence of auxiliary aids and

services.


                                                  9
      Case: 3:21-cv-00032-JRK Doc #: 1 Filed: 01/07/21 10 of 10. PageID #: 10




       c.      An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

§ 12205.

       d.      Such other relief as the Court deems just and proper, and/or is allowable under

Title III of the Americans with Disabilities Act.

       e.      For Count II, compensatory damages, and attorneys fees and costs, in an amount to

be determined, as well as issuance of an injunction requiring Defendant to allow full and equal

enjoyment of the goods, services, facilities, privileges, and advantages to disabled persons.

       f.      The court to enter an Order that shall further require the Defendant to maintain the

required accessible features on an ongoing basis.

                                              Respectfully submitted,

                                                /s/ Owen B. Dunn, Jr..
                                              Owen B. Dunn, Jr., Esq., OH Bar No. 0074743
                                              The Law Offices of Owen Dunn, Jr.
                                              The Ottawa Hills Shopping Center
                                              4334 W. Central Ave., Suite 222
                                              Toledo, OH 43615
                                              Telephone: (419) 241-9661
                                              Facsimile: (419) 241-9737
                                              E-mail: dunnlawoffice@sbcglobal.net

                                              Lawrence A. Fuller, Esq., OH Bar No. 75793
                                              Fuller, Fuller & Associates, P.A.
                                              Co-Counsel for Plaintiff
                                              12000 Biscayne Blvd., Suite 502
                                              North Miami, FL 33181
                                              Telephone: (305) 891-5199
                                              Facsimile: (305) 893-9505
                                              E-mail: Lfuller@fullerfuller.com

                                              Attorneys for Plaintiff




                                                    10
